THE THIRTEENTH COURT OF APPEALS

                                     13-21-00334-CV


                     GREG MILLER, LMFT, CADC II, ICADC, LMFT-S
                                        v.
                               EMILY CASTLEMAN


                                    On Appeal from the
                       200th District Court of Travis County, Texas
                        Trial Court Cause No. D-1-GN-20-006471


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 3, 2022